DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on August 10, 2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric J. Strianese on May 24, 2022.
The application has been amended as follows: 

As per Specification
Specification, page 25, line 1, “third error correction block 234” should read as “third error correction block 235”.

Therefore, the examiner’s amendment of the specification reads as follows:
Specification
[102]     The third error correction block 235 may include a DCC circuit for correcting any duty ratio distortion caused by a phase change or distortion in each divided clock signal (e.g., a first, second, third, or fourth divided clock signal "CLK 0", "CLK 90", "CLK 180", or "CLK 270") received from the multiphase clock generator 210. The DCC circuit may be used to0 correct the duty ratio of a clock signal input to the clock multiplexer 220 or the duty ratio of a clock signal to be delivered to the inside or the outside of, for example, the memory device 100 of FIG. 3.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Shastri (U.S. Patent Application Publication No. 2002/0105386 A1) discloses: A memory device (multi-channel clock recovery circuit 1), comprising:
a multiphase clock generator (multi-phase clock generator 2), which generates a plurality of divided clock signals (Paragraph [0058]: “As shown in the timing diagram of FIG. 4, the multi-phase clock generator 2 is tapped at the non-inverting outputs of the differential amplifiers 12 a-12 p to generate 16 half-speed clocks PH0-PH15 having equally spaced phases over one half of a half speed clock cycle period T. Clocks PH0-PH15 are present on phase bus 13 which distributes the clocks to the multiple clock recovery circuits CRC0-CRCn. The remaining 16 clock signals having phases in the other half of the cycle period T (i.e., PH17-PH31) can be found at the un-tapped inverting outputs of the differential amplifiers 12 a-12 p.”
The Examiner finds the multi-phase clock generator 2 generating 16 half-speed clocks PH0-PH15 having equally spaced phases over one half of a half speed clock cycle period T as disclosed in Shastri teaches the claimed “multiphase clock generator, which generates a plurality of divided clock signals”.);
. . . receives a first divided clock signal among the plurality of divided clock signals;
a first data multiplexer (phase multiplexor 6), which transmits first least significant bit data corresponding to the first divided clock signal (Paragraph [0070]: “FIG. 14 illustrates the phase store/control 5. Phase store/control 5 includes a phase counter 50, gray code generation logic 51, gray code registers 52 a-52 d, and control signal generation logic 53 a and 53 b. The phase counter 50 is a 5-bit up/down counter controlled by input signals PHUP, PHDOWN, and PHCK. The phase counter 50 is incremented by one when PHUP is asserted in conjunction with the PHCK. The phase counter 50 is decremented by one when PHDOWN is asserted in conjunction with the PHCK. The phase counter 50 generates a 5 bit output including BPH<3:0>, representing the 4 least significant bits (1 sb's) of the selected phase, and G4, which represents the most significant bit (msb) of the selected phase. BPG<3:0> are received by gray code generation logic 51 which converts the 4 bit binary phase code BPH<3:0> into a 4 bit gray code output PGN<3:0>.”
The Examiner finds the phase multiplexor 6 receiving the phases of clocks derived from the multi-phase clock generator 2 as disclosed in Shastri teaches the claimed “receives a first divided clock signal among the plurality of divided clock signals”.
The Examiner further finds the phase multiplexor 6 receiving and transmitting the generated 5 bit output BPH<3:0>, representing the 4 least significant bits (1 sb's) of the selected phase, and G4, which represents the most significant bit (msb) of the selected phase as disclosed in Shastri teaches the claimed “data multiplexer (phase multiplexor 6), which transmits first least significant bit data corresponding to the first divided clock signal”.);
Choi et al. (U.S. Patent Application Publication No. 2013/0033294 A1) discloses: corrects a toggle timing of the first least significant bit data, and . . . corrects a toggle time of the first most significant bit data (Paragraph [0059]: “For example, the most significant bit may be the fifth bit of the duty correction codes DCC_CODE<0:4>, and the least significant bit may be the first bit of the duty correction codes DCC_CODE<0:4>.”
Paragraph [0066]: “In this way, in the duty correction circuit of a semiconductor device, the respective bits of the duty correction codes DCC_CODE<0:4> may be changed independently of one another by controlling the number of clocks that toggle among the counting clocks CLK<0:4> based on the situation, Thus, a method for changing the duty correction codes DCC_CODE<0:4> allows the duty correction circuit to freely change between the binary search method and the linear search method.”
The Examiner finds the changing the duty correction codes DCC_CODE<0:4> by controlling the number of clocks that toggle among the counting clocks CLK<0:4> as disclosed in Choi teaches the claimed “corrects a toggle timing of the first least significant bit data, and . . . corrects a toggle time of the first most significant bit data.”).
However, the Examiner finds Shastri and Choi do not teach or suggest the claimed “memory device, comprising: a multiphase clock generator, which generates a plurality of divided clock signals; a first error correction block, which receives a first divided clock signal among the plurality of divided clock signals; a first data multiplexer, which transmits first least significant bit data corresponding to the first divided clock signal; a second error correction block, which receives the first divided clock signal; and a second data multiplexer, which transmits first most significant bit data corresponding to the first divided clock signal, wherein the first error correction block receives the first least significant bit data and corrects a toggle timing of the first least significant bit data, and the second error correction block receives the first most significant bit data and is corrects a toggle time of the first most significant bit data.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 8, the Examiner finds Shastri and Choi do not teach or suggest the claimed “memory device, comprising: is a memory interface; a control logic circuit, which receives a command from the memory interface; and a memory cell array controlled by the control logic circuit, which stores data, wherein the memory interface generates a plurality of divided clock signals via a multiphase clock generator, receives a first divided clock signal among the plurality of divided clock signals via a first error correction block and transmits first least significant bit data corresponding to the first divided clock signal via a first data multiplexer, receives the first divided clock signal via a second error correction block and transmits first most significant bit data corresponding to the first divided clock signal via a second data multiplexer, the first error correction block receives the first least significant bit data and corrects a toggle time of the first least significant bit data, and the second error correction block receives the first most significant bit data and corrects a toggle time of the first most significant bit data.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 8 as allowable over the prior art.  

Regarding independent claim 15, the Examiner finds Shastri and Choi do not teach or suggest the claimed “memory system, comprising: a memory controller including a controller interface circuit; and a memory device, comprising: a memory interface, which receives a signal from the memory controller; a control logic circuit, which receives a command from the memory interface; and a memory cell array, which stores data and is connected to the control logic circuit, wherein the memory interface comprises: a multiphase clock generator, which generates a plurality of divided clock signals; a first error correction block, which receives a first divided clock signal among the plurality of divided clock signals; is a first data multiplexer, which transmits first least significant bit data corresponding to the first divided clock signal; a second error correction block, which receives the first divided clock signal; and a second data multiplexer, which transmits first most significant bit data corresponding to the first divided clock signal, wherein the first error correction block receives the first least significant bit data and corrects a toggle time of the first least significant bit data, and the second error correction block receives the first most significant bit data and corrects a toggle time of the first most significant bit data.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 15 as allowable over the prior art.  

	Claims 2-7, 9-14 and 16-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112